

117 S2308 IS: To amend title 49, United States Code, to modify the threshold for small start projects under the fixed guideway capital investment grant program, to allow certain environmental review expenditures to count for purposes of non-Federal matches, and for other purposes.
U.S. Senate
2021-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2308IN THE SENATE OF THE UNITED STATESJuly 12, 2021Mr. Warnock (for himself and Mr. Bennet) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo amend title 49, United States Code, to modify the threshold for small start projects under the fixed guideway capital investment grant program, to allow certain environmental review expenditures to count for purposes of non-Federal matches, and for other purposes.1.Fixed guideway capital investment grantsSection 5309 of title 49, United States Code, is amended—(1)in subsection (a)—(A)by redesignating paragraphs (2) through (7) as paragraphs (3) through (8), respectively;(B)by inserting after paragraph (1) the following:(2)Commuter or destination-based bus rapid transit projectThe term commuter or destination-based bus rapid transit project means a small start project utilizing buses—(A)in which the project represents a substantial investment in a defined corridor, as demonstrated by features that emulate the services provided by commuter rail or other rail fixed guideway public transportation systems, including—(i)defined stations;(ii)traffic signal or access to managed lanes for public transportation vehicles;(iii)short headway services for a substantial part of weekdays; and(iv)any other features the Secretary may determine support a long-term corridor investment; and(B)in which—(i)the majority of the project does not operate in a separated right-of-way dedicated for public transportation use during peak periods; and(ii)a substantial portion of the project operates in a highway right-of-way.; and(C)in paragraph (8) (as so redesignated)—(i)in subparagraph (A), by striking $100,000,000 and inserting $320,000,000; and(ii)in subparagraph (B), by striking $300,000,000 and inserting $400,000,000; (2)in subsection (h), by adding at the end the following:(8)Commuter or destination-based bus rapid transit project ratingsIn issuing policy guidance under subsection (g)(5), the Secretary may establish alternative evaluation criteria for commuter or destination-based bus rapid transit projects for—(A)economic development effects associated with those projects; or(B)policies and land use patterns that support public transportation.;(3)in subsection (k)(2), by striking subparagraphs (E) and (F);(4)in subsection (l), by adding at the end the following:(9)Environmental review expendituresNotwithstanding any other provision of law, with respect to a project that receives a grant under this section, an expenditure made to comply with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) before the project enters project development may be considered as an expenditure that helps meet the non-Federal financial commitment required for that project under this section.; and(5)in subsection (o)—(A)by striking paragraph (2);(B)by redesignating paragraph (3) as paragraph (2); and(C)by adding at the end the following:(3)Program dashboard(A)EstablishmentThe Secretary shall establish and maintain on a publicly available website a fixed guideway capital investment grant program dashboard.(B)RequirementsThe dashboard established under subparagraph (A) shall contain—(i)the amount of funding appropriated to the program under this section for each fiscal year for each program component, including funding for core capacity improvement projects, small start projects, and new fixed guideway capital projects, if specific amounts are appropriated for each program component;(ii)the amount of funding allocated from the program under this section for each fiscal year to each program component, including core capacity improvement projects, small start projects, and new fixed guideway capital projects; and(iii)the amount of funding obligated from the program under this section to each program component, including core capacity improvement projects, small start projects, and new fixed guideway capital projects.(C)Project trackerThe dashboard established under subparagraph (A) shall, to the extent practicable, include a comprehensive tracker of the status of each project for which funding under this section is sought for the duration during which the project participates in the program under this section, which shall include—(i)the status of the project in the approval process, including—(I)the date on which the project entered into each phase of the approval process, including, as applicable, the date on which project development, engineering, and construction begins and the date on which a grant agreement is executed; and(II)the status of a request for approval of entry into each phase of the approval process, including—(aa)whether the Federal Transit Administration, the Office of the Secretary, the Office of Management and Budget, or another Federal agency is reviewing the request for approval;(bb)the date on which the project sponsor requested approval for entry into a new phase; and(cc)whether the Federal Transit Administration, the Office of the Secretary, the Office of Management and Budget, or any other Federal agency, as applicable, has completed the review of the request for approval;(ii)the status of the environmental review process for the project through a link to the relevant information with respect to the project on the Permitting Dashboard required under section 41003(b) of the FAST Act (42 U.S.C. 4370m–2(b));(iii)the status of each project for which an early systems work agreement is requested, including—(I)whether the Federal Transit Administration, the Office of the Secretary, or the Office of Management and Budget is reviewing the request for the early systems work agreement;(II)the status of the review under that office; and(III)the date on which—(aa)the request was received;(bb)the request was approved or denied; and(cc)if the request was approved, the early systems work agreement was issued;(iv)based on information from the project sponsor, the locally proposed financial plan for the project, which shall include the estimated breakdown of—(I)Federal funds anticipated from sources other than the funding provided under this section; and(II)State and local funds; and(v)based on information provided by the project sponsor, the status of the project sponsor in securing the required non-Federal cost share..